856 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sammy Lee FORD, Plaintiff-Appellant,v.Herman C. DAVIS, Warden, Fort Pillow State Farm;  Becker,Lt., Fort Pillow;  Wayne Douglas, Counselor, Fort Pillow;Rhodes, Counselor, at Fort Pillow;  Summer, Sgt., FortPillow;  Davis, Coi, Fort Pillow;  King, Cpl., Fort Pillow;Glasco, Coi, Fort Pillow;  Mooney, Coi, Fort Pillow;Cratchfield, Coi, Fort Pillow, et al., Defendants-Appellees.
No. 88-5430.
United States Court of Appeals, Sixth Circuit.
Sept. 7, 1988.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and DOUGLAS W. HILLMAN, Chief District Judge.*

ORDER

2
Plaintiff Ford moves for counsel on appeal from the district court's judgment dismissing this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Ford was a prisoner at the Fort Pillow State Farm in Henning, Tennessee.  The defendants are various prison officials.  His complaint alleged extensive racial discrimination at the prison, especially in the assignment of work details.  The district court dismissed the case because the racial discrimination claim was extinguished by the settlement of a class action suit entitled Tuggle v. Pellegrin, No. 3-84-0260 (M.D.Tenn. May 8, 1987).


4
We agree with the conclusions of the district court for the reasons stated in its order.  Accordingly, the motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Douglas W. Hillman, Chief U.S. District Judge for the Western District of Michigan, sitting by designation